83692: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-12961: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83692


Short Caption:HATCH VS. JOHNSONCourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV2100246Classification:Civil Appeal - General - Other


Disqualifications:HardestyCase Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentAlisha Suzanne HatchAnthony L. Hall
							(Simons Hall Johnston PC/Reno)
						Mark G. Simons
							(Simons Hall Johnston PC/Reno)
						


Appellant/Cross-RespondentMichael Edward HatchAnthony L. Hall
							(Simons Hall Johnston PC/Reno)
						Mark G. Simons
							(Simons Hall Johnston PC/Reno)
						


Respondent/Cross-AppellantKari Anne JohnsonClayton P. Brust
							(Robison, Sharp, Sullivan & Brust)
						Kent R. Robison
							(Robison, Sharp, Sullivan & Brust)
						Stefanie T. Sharp
							(Robison, Sharp, Sullivan & Brust)
						Hannah E. Winston
							(Robison, Sharp, Sullivan & Brust)
						





Docket Entries


DateTypeDescriptionPending?Document


10/28/2021Filing FeeFiling Fee due for Appeal. (SC)


10/28/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-31052




10/28/2021OtherChief Justice James W. Hardesty disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal. (SC)


10/28/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)21-31060




11/03/2021Filing FeeFiling Fee Paid. $250.00 from Simons Hall Johnston.  Check no. 2069. (SC)


11/03/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)21-31655




11/04/2021Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellants: 14 days transcript request form; 120 days opening brief. (SC)21-31698




11/05/2021Filing FeeFiling Fee due for Cross-Appeal. (SC)


11/05/2021Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (SC)21-31868




11/05/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (Cross-Appeal) (SC)21-31870




11/05/2021Filing FeeE-Payment $250.00 from Kent R. Robison. (Cross-Appeal) (SC)


11/16/2021Transcript RequestFiled Certificate of No Transcript Request. (SC)21-32966




11/16/2021Notice/IncomingFiled Appellant/Cross-Respondents' Notice of Change of Address. (SC)21-32970




11/16/2021Transcript RequestFiled Respondent/Cross-Appellant's Certificate of No Transcript Request. (SC)21-32993




11/17/2021Docketing StatementFiled Appellant/Cross-Respondent's Docketing Statement. (SC)21-33112




11/19/2021Docketing StatementFiled Respondent/Cross-Appellant's Docketing Statement - Civil Appeals. (SC)21-33396




03/03/2022BriefFiled Appellant/Cross-Respondents' Opening Brief. (SC)22-06800




03/03/2022AppendixFiled Joint Appendix. Vol. 1. (SC)22-06801




03/03/2022AppendixFiled Joint Appendix. Vol. 2. (SC)22-06802




03/03/2022AppendixFiled Joint Appendix. Vol. 3. (SC)22-06803




03/03/2022AppendixFiled Joint Appendix. Vol. 4. (SC)22-06804




03/03/2022AppendixFiled Joint Appendix. Vol. 5. (SC)22-06805




03/03/2022AppendixFiled Joint Appendix. Vol. 6. (SC)22-06806




03/31/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent/Cross-Appellant's Answering Brief/Opening Brief due:  April 18, 2022.  (SC)22-09975




04/18/2022AppendixFiled Respondent/Cross-Appellant's Supplemental Appendix. (SC)22-12184




04/18/2022BriefFiled Respondent/Cross-Appellant's Answering Brief and Opening Brief on Cross-Appeal. (SC)22-12186




04/21/2022MotionFiled Stipulation/Dismiss Appeal. (SC)22-12663




04/22/2022MotionFiled Corrected Stipulation/Dismiss Appeal. (SC)22-12815




04/25/2022Order/DispositionalFiled Order Dismissing Appeal and Cross-Appeal.  Pursuant to the stipulation of the parties, and cause appearing, this appeal and cross-appeal are dismissed.  The parties shall bear their own costs and attorney fees. Case Closed/No Remittitur Issued. (SC)22-12961





Combined Case View